Citation Nr: 1422054	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  09-05 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disability. 

2.  Entitlement to service connection for a left hip disability. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

John Francis, Counsel 





INTRODUCTION

The Veteran served on active duty from February 1968 to October 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In May 2013, the Board remanded the claims for further development. 

In January 2014, the RO granted service connection for cervical sprain; peripheral neuropathy of the bilateral lower extremities; metatarsalgia, hammer toes, and hallux valgus claimed as a left foot disability; and left wrist sprain.  In February 2014, the RO granted service connection for limitation of motion of the left index, long, ring, and small fingers claimed as a left hand disability; and for left and right ankle sprain.  Therefore, these issues are no longer on appeal.   

The Veterans Benefits Management System and Virtual VA paperless claims processing system contains an additional brief by the Veteran's representative that has been considered. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to obtain an additional medical opinion on the etiology of the Veteran's bilateral hip disorders in view of the recent award of service-connection for right and left ankle disabilities and the relevance of an event experienced by the Veteran in combat.  

In statements in January 2013, the Veteran and a fellow soldier credibly reported that their artillery base in the Republic of Vietnam came under rocket or mortar attack in 1969 and that the Veteran sustained injuries to his ankle when other soldiers jumped on him seeking protection from the attack.  The Veteran reported that he did not remember the event but learned about it from fellow soldiers.  His service treatment records including an October 1969 discharge physical examination are silent for any ankle or hip trauma or chronic disorders.  

In March 2006, X-rays obtained at a VA clinic showed severe and extensive osteoarthritis of the right hip and moderate degenerative changes with joint narrowing of the left hip.  An April 2006, a private physician noted that the Veteran displayed an antalgic gait and diagnosed left knee arthritis.  The Veteran underwent a total right hip replacement in March 2008.  There was no mention of injuries in service or any references to the causes of the hip arthritis.  

In August 2009, the RO denied service connection for bilateral hip disorders because there was no evidence of an injury or disease in service or within one year after service.  Following receipt of the January 2013 statements regarding the combat event, the Board remanded the claims in May 2013 in part to obtain an examination and opinion whether the bilateral hip arthritis was caused by the contended injury or were aggravated by the Veteran's favoring of the left ankle.  

In August 2013, a VA physician reviewed the claims file and noted the Veteran's report of a gradual onset of right hip pain over the past ten years and a total right hip replacement in 2008.  The Veteran reported working as a house painter for most of his civilian career and did not discuss the contended injury to his lower extremities during the rocket attack.  In fact, he denied any direct hip trauma.  The physician concluded that the onset of hip symptoms was 30 years after service and consistent with age related chronic wearing of the joints.  The physician observed a non-antalgic gait and noted that he was not aware of any medical authority that a remote left ankle disorder could cause or aggravate bilateral hip disease.  The physician did not address the earlier records of an antalgic gait or the imbalance in severity between the right and left hips.  

Subsequently, the RO granted service connection for both ankles, based in part on a February 2014 medical opinion by a VA physician who found that the bilateral ankle disorders were likely caused by the credible combat injury.  This physician did not address the etiology of the hip arthritis.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Here, an additional medical opinion is necessary to specifically address whether the event in combat service as described by the Veteran caused the current bilateral hip arthritis and residuals of a right hip replacement.  Further, in view of a past history of imbalanced gait and severity of hip arthritis, an opinion is necessary to address whether the service-connected right and left ankle disabilities aggravated the bilateral hip arthritis beyond the normal progression of the disease.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file and access to electronic claims records to the physician who provided the February 2014 opinion or to another appropriately qualified examiner.  Request that the examiner review the claims file including the January 2013 lay statements describing any injury during an attack in service, the Veteran's post-service employment and history of the onset and severity of his hip and ankle disabilities. 

Request that the examiner provide opinions as follows: 

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current right and left hip degenerative arthritis and residuals of a total right hip replacement were caused by the event described by the Veteran and his fellow soldier that occurred during an attack on his base in 1969?  The examiner must discuss the relevance of the service treatment records, the Veteran's post-service occupation, and the timing of the onset of his symptoms. 

b.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current right and left hip degenerative arthritis and residuals of a total right hip replacement were aggravated beyond the normal progression of the disease by weight shifting or other factors imposed by the service-connected right and left ankle disabilities.  The examiner must comment on the past history of an antalgic gait and the state of medical knowledge regarding the development of arthritis on a secondary basis and its application to the Veteran's case.  

The examiner must set forth all examination findings and opinions with complete rationale for the conclusions reached in a printed (typewritten) report.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims based on the entirety of the evidence.  If either claim remains denied, issue the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



